NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                         _______________________

                                 No. 20-2228
                           _______________________

                        UNITED STATES OF AMERICA

                                         v.

                                MARIO TILLER,
                                        Appellant
                            ______________________

                   Appeal from the United States District Court
                     for the Western District of Pennsylvania
                      District Court No. 2:18-cr-00243-001
                   District Judge: Honorable Joy Flowers Conti
                          __________________________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                                April 27, 2021

        Before: SMITH, Chief Judge, PHIPPS, and ROTH, Circuit Judges

                              (Filed: June 11, 2021)
                          _________________________

                                  OPINION*
                         __________________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
SMITH, Chief Judge.

      Mario Tiller appeals his criminal conviction and sentence. For the reasons

that follow, we will affirm the District Court’s judgment.

                                          I.

      In November 2019, Tiller pleaded guilty to all three counts of a superseding

indictment charging him with being a felon in possession of a firearm, 18 U.S.C.

§ 922(g)(1), possession with intent to distribute and distribution of cocaine base,

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(c), and possession of a firearm in furtherance

of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i). Defense counsel

conceded that, based on Tiller’s prior convictions, he was properly classified as a

career offender, see U.S.S.G. § 4B1.1(a), and an armed career criminal, see 18

U.S.C. § 924(e).

      Because Tiller suffers from a serious mental illness, a mental health

professional evaluated him, concluded that he did not require hospitalization, and

adjudged him competent to plead guilty. At sentencing, the District Court

concluded that his applicable Sentencing Guidelines range was 262 to 327 months.

Although the District Court denied Tiller’s motion for a downward departure based

upon his mental health history and diminished capacity, it considered his

arguments that he should receive a downward variance. The Court varied

downward from the applicable range and sentenced Tiller to 240 months’

                                          2
imprisonment, the mandatory minimum. The District Court also recommended

that Tiller receive mental health treatment in prison.

      This timely appeal followed.

                                         II. 1

      On appeal, Tiller contends that his twenty-year sentence violates the Eighth

Amendment’s ban on cruel and unusual punishment because he suffers from

schizophrenia. Tiller did not preserve this Eighth Amendment claim in the District

Court, so we will review for plain error.2 See United States v. Burnett, 773 F.3d

122, 130 (3d Cir. 2014). We may reverse only if there was an error that is plain,

affects the outcome, and seriously impacts the fairness, integrity or public

reputation of judicial proceedings. See United States v. Olano, 507 U.S. 725, 734–

36 (1993).

      When applied to non-capital sentences, the Eighth Amendment contains a

“narrow proportionality principle.” Burnett, 773 F.3d at 136 (citing Ewing v.

California, 538 U.S. 11, 20 (2003)). As a “gateway” to the proportionality inquiry,

a defendant must demonstrate “a gross imbalance between the crime and the




1
  The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291.
2
  Although Tiller argued to the District Court that his sentence was “grossly
excessive” in light of his mental illness and also advocated a change in the law, he
never claimed that his sentence violated the Eighth Amendment.
                                           3
sentence.” Id. at 137. In considering proportionality, we give substantial

deference to legislative decisions regarding punishments for crimes. Id.

      Tiller has failed to demonstrate any error. He contends that, like juveniles or

those with mental retardation, individuals with schizophrenia are categorically less

culpable than other individuals. See Miller v. Alabama, 567 U.S. 460 (2012)

(holding that the Eighth Amendment prohibits mandatory sentences of life without

parole for juveniles); Atkins v. Virginia, 536 U.S. 304 (2002) (holding that the

Eighth Amendment prohibits the death penalty for mentally handicapped people).

But Tiller offers only broad, conclusory arguments, providing no evidence to

substantiate his claim that all individuals with schizophrenia are less culpable such

that mandatory twenty-year sentences are unconstitutionally disproportionate.

      Tiller pleaded guilty to serious crimes, including a drug trafficking offense

and two firearms offenses. At his sentencing, Tiller did not dispute his status as a

career offender and an armed career criminal. He has a lengthy criminal history

which extends over more than two decades and includes convictions for felony

drug distribution and theft. And even given the seriousness of his current crimes

and his substantial criminal history, the District Court varied downward, imposing

a sentence well below the statutory maximum of life imprisonment. Mindful of the

deference we afford Congress’s choice as to the appropriate punishment for his

crimes, we cannot conclude that Tiller has shown a gross imbalance between the

                                          4
crimes to which he pleaded guilty and the statutorily required minimum sentence

that the District Court imposed.

      Finally, Tiller observes that the District Court was unable to consider

“several factors that complicate his case,” including his history of mental illness

and substance abuse. Tiller Br. 5. He goes on to posit that his sentence should

have accounted for his need for treatment and rehabilitation. These observations

do not establish that Tiller’s sentence was “grossly disproportionate” to his crime

under the Eighth Amendment, see Burnett, 773 F.3d at 137, and Tiller offers no

other basis to conclude that the District Court committed an error in imposing the

mandatory minimum sentence.

                                         III.

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                          5